DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 25 July 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Allowable Subject Matter
4.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 25 July 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest “the image is based on a public key and a corresponding private key stored in memory”, “the action corresponding to the private key” and “validating, via the transport, that the person is associated with the transport wherein the action matches the private key” as recited in independent claims 1, 8 and 15. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Morimoto US 2017/0005799 A1 directed to an on-car-data recording apparatus mounted on a train of a railroad system and to an electronic signature system for trains [0001].
B.  Lee US 2019/0172456 A1 directed to sharing a photograph based on voice recognition [abstract].
C.  Toth US 2019/0097812 A1 directed to an architecture and methods for self-sovereign digital identity [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492